Exhibit 10.61

LICENSED SOFTWARE ADDENDUM #10 TO

MASTER TECHNOLOGY LICENSE AGREEMENT

DATED JANUARY 16, 2000

BY AND BETWEEN

KONICA CORPORATION AND PEERLESS SYSTEMS CORPORATION

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as *. A complete version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

 

LICENSED SOFTWARE ADDENDUM #10 TO

MASTER TECHNOLOGY LICENSE AGREEMENT

DATED JANUARY 16, 2000

 

This Licensed Software Addendum #10 (hereinafter referred to as “LSA #10”) is
entered into by and between Konica Corporation, a Japanese corporation, having
its principal offices at No. 26-2 Nishishinjuku 1-chome, Shinjuku-ku, Tokyo,
Japan (hereinafter referred to as “KONICA”) and Peerless Systems Corporation,
having its principal office at 2381 Rosecrans Ave, Suite 400, El Segundo, CA
90245 (hereinafter referred to as “PEERLESS”), as of December 1, 2002 (the
“Effective Date”).

 

This LSA #10 is subject to and incorporates the provisions of the Master
Technology License Agreement between KONICA and PEERLESS dated January 16, 2000
(hereinafter referred to as “MTLA”). This LSA #10 is entered into by and between
KONICA and PEERLESS pursuant to the MTLA, and the terms and conditions of which
are incorporated by reference herein.

 

1.0 PEERLESS LICENSED PRODUCT:

 

·   PEERLESS SDK supporting for Adobe® PDF-to-PostScriptñ conversion module for
embedded PDF 1.3 printing

 

2.0 SOURCE CODE ACCESS FEE

 

KONICA agrees to pay PEERLESS a non-refundable, non-creditable, and
non-transferable payment in the amount of * U.S. dollars (U.S. $*) for a
one-time Source Code Access Fee for the above Licensed Product. This payment
shall be paid to PEERLESS within * (*) calendar days of the Effective Date of
this LSA #10, but in no event later than *.

 

3.0 Site License

 

PEERLESS grants to KONICA a restricted, personal, non-transferable,
non-assignable, non-exclusive, internal use only site license to use and store
the PEERLESS Licensed Product solely at the following location: The KONICA
Systems Technology Center, 5701 Skylab, Huntington Beach, CA 92647.

 

Additional site licenses may be available at * U.S. dollars (US$*) per site.

 

4.0 SOURCE LICENSE

 

PEERLESS grants to KONICA a restricted, personal, non-transferable,
non-assignable, non-exclusive, internal use only license under this LSA #10 to
develop Derivative Works using the PEERLESS Licensed Product solely for the
purposes of (i) creating source code versions of Derivative Works of any Current
Release or any Update Release for Authorized KONICA Devices, (ii) creating
Machine Executable Copies for Authorized KONICA Devices using any development
environment or compiler of which PEERLESS may approve in writing, which approval
shall not be unreasonably withheld, and (iii) providing maintenance, support or
similar services in connection with any Machine Executable Copies distributed
under the MTLA.

 

5.0 OBJECT LICENSE

 

PEERLESS grants to KONICA a non-transferable, non-assignable, non-exclusive
license under this LSA #10 to distribute object code copies of the PEERLESS
Licensed Product per Section 2.2 of the MTLA. This license is subject to payment
of all Recurring License Fees by KONICA to PEERLESS, as set forth in Section 6.0
below. Additionally, the object code copies of the PEERLESS Licensed Product
described in this Section can only be shipped with Authorized KONICA Devices
containing Adobe® PostScript® version 3015 which is licensed from PEERLESS.

 

 

--------------------------------------------------------------------------------

 (January 15, 2003 EMS)                                        
                                        Page
1                                             Initials: PEERLESS        ;
KONICA        

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.

Omissions are designated as *. A complete version of this exhibit has been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

 

6.0 RECURRING LICENSE FEES

 

For the purpose of calculation of the Recurring License Fee, the U.S. SRP shall
be used to determine the SRP for all Authorized KONICA Devices with an
established SRP in the United States of America; the Japan SRP shall be used
when the Authorized KONICA Device does not have an established SRP in the United
States.

 

It is further agreed between the parties that the per unit Recurring License Fee
for the PEERLESS Licensed Product will be mutually agreed upon in a subsequent
LSA and which shall be agreed upon prior to the shipment of the first Konica
Authorized Product containing PDF.

 

7.0 SUPPORT

 

No support is provided under this LSA #10. Any support for the PEERLESS Licensed
Product may be covered by a separate agreement that is mutually agreed upon in
writing by the parties. KONICA will be required to purchase on-going
Subscription Support under a separate agreement to maintain the licenses granted
herein.

 

8.0 TERM AND TERMINATION

 

The term of this LSA #10 shall commence upon the Effective Date and shall
continue in full force and effect until the MTLA has expired or has been
terminated or until the Subscription Support for the PEERLESS Licensed Product
has expired or has been terminated, whichever comes first.

 

9.0 PROPRIETARY RIGHTS AND CONFIDENTIALITY

 

9.1 PEERLESS shall own all title and proprietary rights, including without
limitation copyrights, patents, trade secret rights and any other intellectual
property right, in the PEERLESS Licensed Product defined herein and any PEERLESS
Material, including without limitation, any portion thereof incorporated in or
underlying any Derivative Work created by KONICA, and any part or copy of any of
the foregoing in any form or media. In the case of all Derivative Works,
PEERLESS shall continue to own the underlying Code and all proprietary rights
thereto, and shall own the Derivative Work as whole and all proprietary rights
thereto. PEERLESS shall own such modifications per se and all proprietary rights
thereto. KONICA shall have the right and license to use such modifications to
the same extent it is licensed to use the Code in such respective formats as set
forth elsewhere in the SDKLA and this LSA #10. The foregoing ownership rights
are subject to the Licenses set forth herein. Rights not expressly granted to
KONICA hereunder are reserved by PEERLESS.

 

KONICA agrees to assign, and upon creation thereof automatically assigns, all
worldwide patents, patent applications, copyrights, mask works, trade secrets
and other intellectual property rights in the Derivative Works. KONICA agrees to
execute any documents of assignment or registration of copyright or other
intellectual property rights requested by PEERLESS respecting any and all
Derivative Works thereof. KONICA retains no rights or license to utilize any
Derivative Works except in furtherance of the purposes of this LSA #10 or unless
specifically authorized in writing by PEERLESS.

 

9.2 Without limiting any of KONICA’s obligations of confidentiality imposed
pursuant to the SDKLA, KONICA shall (i) specifically require any employee or
contractor of KONICA to execute KONICA’s standard confidentiality and
non-disclosure agreement(s), the content of such agreement to be subject to
PEERLESS’ approval, which shall not be unreasonably withheld; (ii) notify
PEERLESS promptly and in writing of any circumstances of which KONICA has
knowledge regarding any possible use of or access to any Confidential
Information or any part thereof by any unauthorized person or entity; and (iii)
take and allow PEERLESS to take, at KONICA’s expense, but under PEERLESS’
control, any legal or other action necessary to prevent or stop the access to or
use of the Confidential Information by a person or an entity that has gained
access to the Confidential Information due to the fault or negligence of KONICA
or any breach by KONICA arising out of or in connection with the SDKLA or this
LSA #10.

 

9.3 Any breach by KONICA of any of its obligations under this Section 9 shall
constitute a Default under

 

--------------------------------------------------------------------------------

 (January 15, 2003 EMS)                                        
                                        Page
1                                             Initials: PEERLESS        ;
KONICA        

 



--------------------------------------------------------------------------------

 

the provisions of the SDKLA.

 

10.0 AUDIT RIGHTS

 

PEERLESS shall have the right, upon one (1) business day’s prior notice, to have
one (1) of its employees walk through and inspect any KONICA Facility to
determine whether KONICA employs adequate security procedures as required in the
SDKLA and Section 9.2 of this LSA #10. Any such audit shall take place during
business hours at KONICA’s location, as described in Section 3.0 of this LSA
#10, and shall be conducted in a manner that does not unreasonably disrupt the
business operations of KONICA. PEERLESS shall bear the expense of any such
audit. PEERLESS shall comply with KONICA’s reasonable instructions during the
audit of the KONICA Facility.

 

IN WITNESS WHEREOF, the parties hereto have executed this LSA #10 as of the
Effective Date.

 

KONICA CORPORATION

By:

  

PEERLESS SYSTEMS CORPORATION

By:

s/    Masatoshi Matsuzaki

--------------------------------------------------------------------------------

  

s/ Ron Davis

--------------------------------------------------------------------------------

(Authorized Signature)

  

(Authorized Signature)

Name: Masatoshi Matsuzaki

  

Name: Ron Davis

Title:    General Manager, System Technology

Division Office Document Company

  

Title: Vice President of Sales

Date: January 17, 2003

  

Date: January 17, 2003

 

///End

 

--------------------------------------------------------------------------------

 (January 15, 2003 EMS)                                        
                                        Page
2                                             Initials: PEERLESS        ;
KONICA        

 